Title: To George Washington from Francisco Rendón, 18 April 1782
From: Rendón, Francisco
To: Washington, George


                        
                            Sir
                            Philadelphia 18th April 1782
                        
                        I am happy to hear that your Excellency has arrived safe at Camp with Mrs Washington I must own to you that I
                            was not without some fears lest you should meet with some unhappy accident.
                        If what is related here is true you are visibly under the Protection of providence It is Said that you was
                            way laid by a party of refugees, but took another road than that where they lay concealed, Give me leave, Sir, to
                            congratulate you on this very lucky escape.
                        the embargo which Still continues at the Havannah prevents me from having any inteligence to communicate to
                            your Excellency, I hope we Shall have soon further inteligence from that Quarter. I will not fail to Continue to make it
                            my particular Care to Communicate to your Excellency whatever I shall think in any manner worthy your attention, &
                            I hope you will be So Kind as still to honor me with your Correspondence & to enable me to acquaint his Majesty
                            Commander in America & the West Indies, with whatever may tend to enable them to Carry on their operations in the
                            manner the most advantageous to the Common Cause. I have the honor to be Sir with the greatest respect & esteem
                            Your Excellency Most obedt humble servant
                        
                            Francisco Rendon
                        
                    